Citation Nr: 0125905	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  96-43 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for orthopedic disease 
of the lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for orthopedic disease of the cervical spine.  

3.  Entitlement to an initial rating in excess of 10 percent 
for orthopedic disease of the thoracic spine.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
November 1961.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for an 
upper back disability, to include the thoracic and cervical 
spine.  The RO also denied a claim for TDIU.  The veteran 
perfected appeals as to these issues.  In a July 1998 remand, 
the Board rephrased the issues as entitlement to service 
connection for a cervical spine disorder, whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a thoracic spine 
disability, and entitlement to TDIU.  The Board also referred 
to the RO the issue of entitlement to an increased rating for 
low back strain.  In an August 2000 rating decision, the RO 
granted service connection for orthopedic disease of the 
cervical spine and orthopedic disease of the thoracic spine, 
evaluated as 30 percent and 10 percent disabling, 
respectively, effective from August 4, 1993.  The RO also 
increased the rating for the low back disability to 40 
percent, effective from August 4, 1993.  The veteran 
subsequently perfected appeals as to the ratings assigned for 
the cervical, thoracic and lumbar spine disabilities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   The veteran's service-connected orthopedic disease of 
the lumbar spine is manifested by symptoms of radiating pain, 
absent ankle jerk, and severe limitation of motion more 
nearly analogous to pronounced intervertebral disc syndrome.

3.  The veteran is presently receiving the maximum schedular 
rating for limitation of motion of the cervical spine with no 
evidence of ankylosis. 

4.  The veteran is presently receiving the maximum schedular 
rating for limitation of motion of the thoracic spine with no 
evidence of ankylosis. 

5.  The veteran's service-connected disabilities render him 
unable to engage in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for orthopedic 
disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2001). 

2.  The criteria for a rating in excess of 30 percent for 
orthopedic disease of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5290 (2001). 

3.  The criteria for a rating in excess of 10 percent for 
orthopedic disease of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5291 (2001). 

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all information and evidence 
necessary to substantiate the claims have been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran has been provided a 
statement of the case and a supplemental statement of the 
case informing him of the medical evidence necessary for 
increased ratings for the disabilities at issue as well as 
for TDIU.  VA and private outpatient treatment records have 
been obtained, and numerous VA medical examinations have been 
conducted.  The RO completed the detailed development ordered 
in the Board's July 1998 remand.  Moreover, the veteran has 
not identified any outstanding evidence which could be used 
to support his claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required.  See generally 38 U.S.C.A. § 5103A (West Supp. 
2001); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The RO received the veteran's claim for service connection 
for a "back condition" on August 4, 1993. 

On VA spine examination in April 1994, the veteran complained 
of pain in his spine from the neck to the sacrum.  He 
reported the neck pain would go into his left arm, at times, 
and cause uncontrollable collapse of the three outer fingers, 
which he had to pull out with the other hand.  He reported he 
took pain medication.  On physical examination, it was noted 
that the veteran wore a back brace with shoulder straps which 
extended from the sacrum all the way up to the midthoracic 
region.  His gait was very slow, but there was no limp and he 
was not using a cane.  He would not attempt to walk on his 
toes or heels, or squat.  He forward flexed to 5 degrees, did 
not hyperextend, and demonstrated lateral bending, on either 
side, of no more than 3 to 5 degrees.  He would not rotate 
his back.  The muscles in the low back region were described 
as adequate.  There was tenderness in the mid-lumbar region 
with the slightest touch.  There was also tenderness over the 
midsection of the dorsal spine and severe pressure pain with 
the slightest touch at the posterior aspect of the base of 
the neck.  

Neck movements were zero in all directions, except for 
flexion as he would flex his neck by 20 degrees so that the 
chin was still 6 cm away from the sternum.  He would not 
hyperextend or rotate his neck at all.  Better neck movements 
were observed during other activities performed during the 
examination.  When sitting for examination of the legs, he 
complained of severe neck pain, as he had a spasm in the neck 
such that he had to lie down.  He had no difficulty in lying 
down on the examining table or getting up to a sitting 
position.  He resisted straight leg raising.  Examination of 
the veteran's upper extremities revealed normal findings, 
though he would limit abduction and forward flexion of his 
arm to 90 degrees.  Grip strength was allegedly weak with 
both hands; however, he had no difficulty putting his socks 
and shoes back on.  

X-rays of the cervical spine revealed narrowing of the joint 
space between C5 and C6 with marginal osteophytes.  Some 
posterior osteophytes were also evident at the same level.  
There was loss of the normal lordotic curve of the cervical 
spine.  X-rays of the thoracic spine revealed mild scoliosis 
and some hypertrophic degenerative changes especially 
involving the lower thoracic spine.  X-ray examination of the 
lumbar spine revealed scoliosis of the lumbar spine with 
convexity to the right.  Some marginal osteophytes were 
evident.  The diagnosis was history of low back strain.  

On VA examination of the spine in July 1994, the veteran 
complained of intermittent low back pain with associated 
radiation down the right posterior leg to the right foot, not 
associated with numbness or weakness.  The pain was 
reportedly intensified by prolonged sitting and walking, and 
is eased by rest.  He took medication for pain.  Physical 
examination of the spine revealed marked diffuse tenderness, 
but no paraspinal spasm.  He indicated he was unable to 
perform straight leg raising.  Range of motion of the 
lumbosacral spine showed forward flexion of 10 degrees, 
backward extension of 10 degrees, right and left lateral 
flexion of 10 degrees, and right and left rotation of 10 
degrees.  The veteran complained of pain on all movement.  
The examiner opined there was no objective evidence of the 
pain or restriction of movement.  The diagnosis was chronic 
strain of the lumbosacral spine.

On VA general medical examination in July 1994, straight leg 
raising was negative to 90 degrees on the right, and positive 
to 85 degrees on the left.  The veteran reported he lost 
about one day a week because of back pain requiring him to 
stay in bed.  

In an August 1994 rating decision, the RO granted service 
connection for low back strain, evaluated as 10 percent 
disabling from August 4, 1993.  

In a September 1994 statement, Dr. N. A. reported first 
seeing the veteran in September 1989 with symptoms of 
cervical and lumbar discogenic disease.  The physician noted 
that the veteran continued to complain of backache associated 
with occasional sciatica, tenderness in the lumbosacral area, 
bilaterally, positive straight leg raising and vague L5 
hypesthesia on the right.  

VA neurological examination in February 1995 revealed no 
pertinent abnormalities, except positive straight leg raising 
bilaterally, at 90 degrees.  The diagnosis was chronic 
cervical, thoracic, and lumbar pain.  

On VA spine examination in March 1995, the examiner noted 
that true objective findings were difficult to establish as 
findings regarding the veteran's back and neck movement were 
not only inconsistent, but very contradicting.  The examiner 
observed that when standing, the veteran would not bend 
forward more than 10 degrees, would not hyperextend more than 
10 degrees, and would not rotate his trunk at all.  He did 
not complain of pain.  While sitting later on the examining 
table, he complained of pain on light touch to his back.  He 
complained of severe pain anywhere from the sacrum to the 
neck, more so in the thoracolumbar region.  The muscles were 
held stiff without signs of true muscle spasm. 

Examination of the neck showed complete stiffness of the 
neck.  The veteran would not move his neck by more than 5 
degrees to either side and could not get his chin down or 
hyperextend his neck.  When asked to turn his neck toward the 
left, he would turn his entire trunk; though when asked about 
a vaccination scar he had on his left upper arm, he turned 
his neck freely towards the left.  The examiner noted that 
when the appellant dressed, he demonstrated excellent forward 
flexion of his back.  It was reported that objective findings 
during examination and from observation were in "great" 
contrast.  The diagnosis was history of back and neck strain, 
no abnormal objective findings on examination.  X-ray 
examination of the lumbosacral spine revealed scoliosis, 
spondylosis deformans, and suspected facet sclerosis at L5-
S1.  

X-rays of the cervical spine revealed narrowing of the joint 
space at the C5-C6 level with anterior osteophytes and mild 
narrowing at the C6 and C7 interspace and lower anterior 
osteophyte of C6.  A MRI of the cervical spine revealed 
diffuse disc bulge  with a characteristic suspicious for 
small disc herniation, with slight canting of the cord, and 
osteophyte at C4-5, characterized as multi-level degenerative 
disc disease.  Electrodiagnostic evaluation conducted in 
March 1995 revealed no evidence of cervical radiculopathy.  

In VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, completed in June 
1995, the veteran indicated that he last worked full time in 
March 1995 as a personnel supervisor.  He claimed that 
"back, nasal, knees, feet, prostate, urinary and emotional" 
disabilities prevented him from securing or following any 
substantially gainful occupation.  He reported he had 
completed four years of college.  

VA and private treatment records dated from 1994 to 1998 
reflect continued complaints of and treatment for the 
veteran's back disability, including issuance of a TENS unit, 
heat stimulation and physical therapy.  The records also 
reflect treatment for unrelated disabilities such as diabetes 
and prostate cancer with urinary incontinence.  In September 
1997, he reported electrical-type sensations radiating from 
his cervical spine to the fingertip of the small finger, and 
from his low back into the lower extremities.  He also 
complained of episodes of numbness in the left upper and 
lower extremities.  Physical examination revealed tenderness 
to palpation over the spinous process of C7 with paraspinal 
neck, back and shoulder pain.  There was also some tenderness 
to palpation over the L4 spinous process.  There was positive 
straight leg raising, bilaterally.  In December 1997, he 
reported sciatic shooting pains on the posterior aspects of 
both legs.  Clinical evaluation in January 1998 found him to 
be sensitive to touch in both lower extremities.  He was 
prescribed Motrin, 800 mgs, three times a day.  In April 
1998, an examiner maintained that the veteran had no evidence 
of lumbar radiculopathy or cervical myelopathy.  

On April 15, 1998, the veteran was afforded a travel board 
hearing, at which time he testified regarding his back 
symptomatology.  See April 1998 hearing transcript.  At the 
hearing, the veteran submitted a claim for an increased 
rating for his service-connected low back strain.  

An evaluation report submitted by Dr. G. K. in May 1998 
indicates that the veteran was seen that month with chief 
complaints of neck pain and lower back pain as well as 
general pain throughout the entire spine.  The veteran 
reported radiation of a numbing, tingling and burning quality 
extending into both legs and the left arm.  He maintained 
that he experienced the pain throughout the day and night; 
however, it was worse in the morning upon awakening.  
Currently, he took prescription medication for pain, 
including Motrin 800 mgs.  He also reported using canes, 
braces, physical therapy, TENS unit, orthopedics, and special 
pillows, none of which was very helpful.  

Physical examination revealed poor posture and a compromised 
gait.  Range of motion of the cervical spine was flexion to 
30 degrees with pain and stiffness (normal is 45 degrees), 
extension to 25 degrees with pain (normal is 55 degrees), 
right rotation to 30 degrees with pain (normal is 90 
degrees), left rotation to 40 degrees with pain (normal is 90 
degrees), and lateral flexion to 20 degrees, bilaterally, 
with pain (normal is 40 degrees).  Orthopedic examination of 
the cervical spine revealed positive findings for the 
following:  distraction, extension compression test, 
bilaterally, Soto Hall test, shoulder depression test, 
bilaterally, lateral compression test, bilaterally, and 
cervical valsalva.  

Evaluation of the dermatones in the upper extremities 
revealed dysesthesia at dermatomes levels C6, C7, and C8 on 
the left.  Palpation of the upper quarter revealed tenderness 
in the following muscle groups:  trapezius - severe, 
bilaterally, posterior cervical musculature - severe, 
bilaterally, more left than right, and suboccipital area - 
severe, bilaterally.  Neurological evaluation for the deep 
tendon reflexes revealed that the distribution of C5 root 
through the biceps, C6 root through the brachial radialis, 
and C7 root through the triceps were within the confines of 
normal and were graded at 2+, bilaterally.  

Range of motion of the lumbar spine was flexion to 45 degrees 
with pain (normal is 90 degrees), extension to 20 degrees 
with pain (normal is 30 degrees), rotation to 20 degrees, 
bilaterally, with pain (normal is 30 degrees), and lateral 
flexion to 10 degrees, bilaterally, with pain (normal is 20 
degrees).  Orthopedic examination of the lumbar spine 
revealed positive findings for the following:  Kemp's test, 
bilaterally, Minor's sign, Milgram's test, Yeoman's test, 
bilaterally, Lasegue's straight leg raising on the left at 30 
degrees and on the right at 20 degrees, Braggart's test on 
the right, and Dejerine's test.  Evaluation of the dermatomes 
on the lower extremity revealed dysesthesia at dermatome 
levels L3, L4, L5 and S1, bilaterally.  Neurological 
evaluation for deep tendon reflexes revealed that the 
distribution of the L4 root through the quadriceps, and the 
S1 root through the soleus, were graded 2+ bilaterally with 
no sign of a positive Babinski.  

The diagnoses were lumbar disc degeneration with myelopathy, 
cervical disc degeneration with myelopathy, multiple level 
spondylosis in the cervical and lumbar regions, cervical 
spondylosis with myelopathy, and lumbar paraspinal 
myofascitis.  When commenting on the veteran's disability 
status, the examiner noted that the veteran was unable to 
participate in any stressed activities of daily living and 
that most non-stressed activities required assistance.  

A private EMG and nerve conduction velocity study conducted 
in August 1998 resulted in impressions of C6-7 radiculopathy 
on the right and peripheral neuropathy.  

In a September 1998 private examination report, Dr. R. D. 
stated that the veteran complained of an inability to be 
sexually active, chronic back, neck and shoulder pain, 
chronic sciatic nerve pains, chronic muscle spasm, and 
inability to walk or stand for prolonged periods.  He 
indicated that he had an unstable walking gait and at times 
had to use a cane.  He reported an inability to drive for 
more than an hour, tremendous loss of time from work, 
inability to concentrate, use of numerous pain and muscle 
spasm medications, prolonged physical therapy, and the use of 
a special massage chair.  He further reported the use of back 
braces, Thomas collar, TENS unit, alpha stimulator units, 
heating pads, and special bed mattresses, pillows and bed 
boards.  Physical examination of the cervical spine revealed 
muscle spasm and tenderness.  There was normal cervical 
lordosis.  Range of motion of the cervical spine was flexion 
to 40 degrees, extension to 40 degrees, lateral flexion to 35 
degrees, bilaterally, and rotation to 60 degrees, 
bilaterally.  Motor function was 5+ and reflex function was 
2+ in all upper extremities.  Examination of the thoracic 
spine revealed no tenderness or bony deformity.  Inspection 
of the entire lumbar spine revealed the presence of normal 
thoracic kyphosis and normal lumbar lordosis.  Palpation and 
percussion of the spinal midline elicited no pain.  The 
paraspinal musculature was tender.  Range of motion of the 
lumbar spine was flexion to 70 degrees, extension to 20 
degrees, and lateral tilt to 20 degrees, bilaterally.  The 
veteran had a normal stance and gait.  Motor function was 5+ 
and reflexes were 2+ in all lower extremities.  Straight leg 
raising was negative, bilaterally, at 90 degrees in the 
sitting position.  Light touch sensation was normal 
throughout the dermatome levels between C2 and T1 and between 
L2 and S1.  The diagnoses included cervical spondylosis at 
C4-5, C5-6, and C6-7, degenerative cervical disc disease, old 
compression fracture of T9, low back pain syndrome, and 
degenerative lumbar disc disease with scoliosis at L3-4, L4-
5, and L5-S1.  The examiner commented that the veteran had 
some pain, no weakness, no atrophy, no loss of endurance, and 
no loss of function in the cervical, thoracic or lumbar spine 
aspects.  

On VA neurological examination in February 1999, objective 
findings regarding the extremities revealed no weakness, 
atrophy or fasciculation.  Deep tendon reflexes were 1+ and 
equal, except for absent ankle jerks.  Sensation was normal 
throughout and straight leg raising was negative to 90 
degrees.  The diagnosis was post traumatic degenerative joint 
disease of the spine.  

The veteran was afforded a VA spine examination a few days 
later in February 1999.  The examiner noted that the veteran 
looked hostile, and was distrustful, and that the physical 
examination was relatively worthless.  The examiner indicated 
that after reviewing the findings of the CAT scans, MRIs and 
X-rays in the veteran's chart, it was his opinion that they 
did not correlate with the degree of reduced mobility shown 
on examination.  On examination of the cervical spine, the 
veteran barely extended his neck from 15 degrees, complaining 
of pain and had 10 degrees of flexion.  The examiner stated 
that lateral rotation was "almost worthless."  The examiner 
also offered that the veteran would just sort of nudge it to 
the right and to the left, and that lateral deviation was the 
same thing, maybe 10 degrees, yet he could walk down the hall 
using a cane, and he could get around.  The examiner 
questioned this amount of immobility.  Passive movements were 
characterized as not much better.  The examiner noted the 
same problem with regard to examination of the lumbar spine.  
It was stated that the veteran did not want to move, but that 
he did not look that bad.  When he disrobed, he had an alpha 
stimulator unit on plus an inflatable lumbosacral belt.  He 
could flex his back only 55 degrees and would not go any 
further.  Extension backwards was 10 degrees.  Lateral 
deviation was 10 degrees in each direction.  Lateral rotation 
was questionable.  Deep tendon reflexes were 1+ and equal.  
He complained of back pain with any movement of his legs.  

On VA re-examination in July 1999, it was noted that the 
veteran appeared much more calm and not as painful, although 
he walked slowly.  He used a cane and stated that he was 
still on morphine.  On examination of the cervical spine, the 
veteran could flex it to about 15 degrees and extend it about 
15 degrees.  There was minimal rotation to the right and left 
of about 15 degrees and practically no lateral deviation on 
either side with complaint of pain.  It was noted that the 
neurological examination did not point out too much.  The 
examiner commented that there was no doubt that the veteran 
was unemployable at that time given that he took morphine 
continually.  

An August 1999 VA medical opinion indicated that the veteran 
took morphine continually for his back problems.  It was 
noted that he was given morphine in the form of 30 mg of MS 
Cotin, which was considered a significant dose.  The opinion 
reflected that the veteran's back problems along with his 
additional problems of prostatic cancer contributed to his 
not being a true candidate for work.  

At a June 2001 hearing before the undersigned, the veteran 
related that his cervical spine pain was constantly a 7 on a 
1-10 scale, that he took extremely strong medicine when it 
reached a 10, and that it radiated to the upper extremities, 
basically the right arm, and down the arms to the fingers.  
He described the pain as dull-aching and indicated that he 
had significant loss of motion of the neck.  His medications 
included Tylenol Extra Strength, 800 mg of Motrin daily, and 
Morphine when the pain was severe, usually every other month.  
Regarding the thoracic spine, he indicated that he was unable 
to drive, sit, stand or walk for long periods due to pain and 
that the pain was comparable to that of his cervical spine.  
Regarding the lumbar spine, he stated that the pain was 
constantly a 5 out of 10.  He indicated that the pain was 
severe several times a month and when it was he was forced to 
go to bed.  He reported that the pain radiated to the lower 
extremities, more pronounced on the right side.  He indicated 
that he used a cane most of the time and also used a back 
brace and cervical collar.  He also indicated that he had 
been given an alpha stimulator and TENS unit to relieve pain.  
He related that his back pain affected his ability to sleep.  
He indicated that he last worked in April 1995 as a personnel 
supervisor.  He stated that he worked there for 17 years, but 
took early retirement because his bad back made it difficult 
to do the driving that was required.  He indicated that he 
had a masters degree in business.  He maintained that he 
would be unable to work at other jobs because they still 
would require him to be in a seated position.  See June 2001 
hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  With 
regard to the lumbar spine disability, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31, 35 (1999) (All relevant and adequate medical data of 
record that falls within the scope of the increased rating 
claim should be addressed).  However, the veteran's medical 
history is for consideration in this regard.  With regard to 
the cervical and thoracic spine disabilities, the rating 
decision appealed was the initial rating granting service 
connection for the disabilities at issue.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In particular, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. §§ 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to pain "on use or due to flare-ups").

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

I.  Lumbar Spine

The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5292.  The 
assigned 40 percent rating is for severe limitation of motion 
of the lumbar spine and is the maximum rating available under 
this Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5293, a 60 percent evaluation is 
warranted for persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, 5293.  

The evidence of record establishes that the veteran's service 
connected low back disability warrants an increased rating.  
In assessing the severity of the condition, the Board 
concludes that the disability at issue, as demonstrated in 
the record, more nearly approximates the criteria for a 60 
percent rating under Diagnostic Code 5293.  The evidence 
shows that the veteran's low back disability is productive of 
severe pain requiring the use of strong medication such as 
morphine and 800 mg of Motrin three times a day.  Given the 
extensive treatment provided the veteran for the low back 
disability, as clearly documented in the medical records, the 
Board finds credible his complaints of muscle spasm and 
radiation of pain into the lower extremities.  The Board 
reaches such determination despite the lack of clear cut 
evidence reflecting neurological impairment regarding the 
lower extremities.  The Board does note, however, that a VA 
neurological evaluation in February 1999 showed that the 
veteran had absent ankle jerks.  Additional evidence also 
shows severe limitation of motion, pain on motion and 
positive straight leg raising.  Based on these findings, and 
with consideration of the Court's holding in DeLuca, supra, 
the Board concludes that the demonstrated manifestations of 
the service-connected low back disability more nearly 
approximate and are more comparable to pronounced 
intervertebral disc syndrome.  Therefore, the maximum, 60 
percent, rating under Diagnostic Code 5293 is warranted.

Higher evaluations for back disabilities are provided for 
residuals of vertebral fractures (Diagnostic Code 5285) and 
for complete bony fixation (ankylosis) of the spine 
(Diagnostic Code 5286).  However, the veteran has not been 
shown to be bed-ridden or to require long leg braces.  
Further, ankylosis is not clinically demonstrated.  As such, 
an evaluation in excess of 60 percent is not shown to be 
warranted.

Because the maximum schedular rating has been assigned, and 
the rating criteria incorporates all of the functional 
limitations due to intervertebral disc syndrome, 
consideration of any additional functional limitations does 
not result in a higher rating.  Johnson v. Brown, 9 Vet. App. 
7 (1996) (if the relevant  diagnostic criteria are not 
limited to range of motion, additional functional limitations 
are incorporated into the diagnostic code).  The Board has 
determined, therefore, that a schedular disability rating in 
excess of 60 percent is not warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


II.  Cervical and Thoracic Spine

As noted above, service connection was established for 
orthopedic disease of the cervical spine and orthopedic 
disease of the thoracic spine in August 2000; 30 percent and 
10 percent evaluations were assigned, effective August 4, 
1993, the date of the receipt of claim.  As the veteran takes 
issue with the initial ratings assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet.App. 119 (1999).

The veteran's cervical spine disability is evaluated as 30 
percent disabling under Diagnostic Code 5290.  This rating 
contemplates severe limitation of motion of the cervical 
spine and is the highest rating provided for under this code.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

The veteran's thoracic spine disability is evaluated as 10 
percent disabling under Diagnostic Code 5291.  This rating 
contemplates severe limitation of motion of the dorsal 
(thoracic) spine and is the highest rating provided for under 
this code.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

The Board has also considered the disabilities under 
Diagnostic Code 5287 where a 40 percent evaluation is 
appropriate for unfavorable ankylosis of the cervical spine 
and Diagnostic Code 5288 where a 20 percent evaluation is 
appropriate for favorable ankylosis of the thoracic spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5288.  However, 
based on the multiple private and VA examinations conducted 
since 1993, there is no evidence of ankylosis of either the 
cervical or thoracic spine.  Thus, an evaluation under either 
of these codes would not be appropriate.  While the evidence 
reflects that the veteran experiences functional impairment 
due to cervical and thoracic back pain, the Board notes that 
the DeLuca standards do not apply when a claimant is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claims for increased ratings, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

III.  TDIU

The provisions of 38 C.F.R. § 4.16(a) allow for an award of 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall beat least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340. 3.341.

A total disability rating may also be based primarily upon 
the average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not for individual success in overcoming it.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful employment.  See 38 C.F.R. § 4.15.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither nonservice-connected disabilities nor advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet.App. 361 
(1993); 38 C.F.R. §§ 3.341(a), 4.19.  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  "Substantially gainful employment" is 
that employment "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such a veteran.  
See 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 4 
Vet.App. at 363; 38 C.F.R. 4.16(a).

The record shows that service connection has been established 
for the following:  orthopedic disease of the lumbar spine, 
evaluated as 40 percent disabling; orthopedic disease of the 
cervical spine, evaluated as 30 percent disabling; rhinitis, 
evaluated as 30 percent disabling; onychomycosis and 
dermatophytosis pedis, evaluated as 30 percent disabling; 
synovitis of both knees, evaluated as 20 percent disabling; 
anosmia, evaluated as 10 percent disabling; sinusitis, 
evaluated as 10 percent disabling; orthopedic disease of the 
thoracic spine, evaluated as 10 percent disabling; and 
partial ageusia, evaluated as noncompensably disabling.  The 
combined rating is 90 percent.  It is therefore obvious that 
the veteran meets the criteria for a total rating for 
compensation purposes under 38 C.F.R. § 4.16(a).  

The remaining question is whether the veteran is unemployable 
due to his service-connected disabilities.  In this regard, 
the Board notes that the July 1999 VA examiner found that the 
veteran was unemployable given that he took morphine daily 
for back pain.  This conclusion was supported by an August 
1999 VA medical opinion which indicated that the veteran's 
back problems contributed to his not being a true candidate 
for work.  The Board acknowledges that in addition to his 
service-connected back disabilities, the veteran has 
significant nonservice-connected disabilities such as 
diabetes and prostatic cancer which clearly affect his 
employability, however, the overall record is consistent in 
showing that the veteran is unemployable due to his service-
connected back disabilities alone.  Accordingly, the Board 
finds that the evidence favors a grant of a TDIU.  38 C.F.R. 
§§ 3.340, 4.16.


ORDER

A 60 percent rating for orthopedic disease of the lumbar 
spine is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to a rating in excess of 30 percent for 
orthopedic disease of the cervical spine is denied.

Entitlement to a rating in excess of 10 percent for 
orthopedic disease of the thoracic spine is denied.  

A TDIU is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

